Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered April 3, 2002. The judgment convicted defendant, upon a jury verdict, of robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [a]). Contrary to defendant’s contention, County Court did not improvidently exercise its discretion in limiting the scope of cross-examination of two of the People’s witnesses on a collateral matter in order to impeach their credibility (see People v Pritchett, 248 AD2d 967, 968 [1998], lv denied 92 NY2d 929 [1998]; see also People v Scarola, 71 NY2d 769, 777 [1988]). Contrary to defendant’s further contention, the court did not err in refusing to allow cross-examination of the victim on the issue whether he actually had $50 stolen from him. Such questioning would not have raised doubt with regard to an element of the crime charged, given *1028that the victim testified that other property was also stolen from him (see Penal Law § 160.10). In any event, any error in the court’s limitation of the cross-examination of those three prosecution witnesses is harmless (see People v Thomches, 172 AD2d 786 [1991]; People v Anderson, 168 AD2d 624, 625 [1990], lv denied 77 NY2d 903 [1991]; see generally People v Crimmins, 36 NY2d 230, 241-242 [1975]).
Defendant’s further contention concerning alleged prosecutorial misconduct on summation is not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). According the People the benefit of every reasonable inference to be drawn from the evidence, we conclude that the evidence is legally sufficient to support the conviction (see People v Cintron, 95 NY2d 329, 332 [2000]; see also People v Watson, 269 AD2d 755 [2000], lv denied 95 NY2d 806 [2000]). We further conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, defendant received the minimum sentence authorized by law, and thus the sentence cannot be considered unduly harsh or severe (see People v Harris, 4 AD3d 767, 768 [2004]). Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.